Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's Amendment filed on 07/12/2021 is acknowledged and entered. By this Amendment, the Applicant amended claims 1, 8, 9, and 12-14 and canceled claims 3-7, 10, and 11. Claims 1, 2, 8, 9, and 12- 14 remain pending in the application. 

Examiner’s Comments
Claim Rejections
35 USC 102
In light of the amended claims, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1, 2, 8, 9, and 12  is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Fäth (US 20130287564) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1, in claim 7 the prior art of record does not teach:
“a first bore, a second bore, a third bore, a fourth bore, and a fifth bore each formed in the cartridge housing.”

“wherein the seal is a three-dimensional O-ring configured to seal the oil in a cylindrical plane.”
As within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 14, in claim 14 the prior art of record does not teach:
“wherein the seal is a pair of O-rings coupled by a plurality of horizontal seals.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746